 589314 NLRB No. 101OPERATING ENGINEERS LOCAL 478 (DELUCA/LOMBARDO)1Except where otherwise stated, all dates refer to 1993.2The MCA-Laborers collective-bargaining agreement, first effec-tive in 1984, has been automatically renewed.3It appears that most of the forklift work on the nine-story projectis in excess of 9 feet.Operating Engineers Local 478, International Unionof Operating Engineers, AFL±CIO andDeluca/Lombardo, a Joint Venture. Case 34±CD±49July 28, 1994DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDDEVANEYThe charge in this Section 10(k) proceeding wasfiled on November 8, 1993,1by Deluca/Lombardo (theEmployer) alleging that the Respondent, Operating En-
gineers Local 478, International Union of Operating
Engineers, AFL±CIO (Operating Engineers), violated
Section 8(b)(4)(D) of the National Labor Relations Act
by engaging in proscribed activity with an object of
forcing the Employer to assign certain work to em-
ployees it represents, rather than to employees rep-
resented by Connecticut Laborers' District Council a/w
Laborers' International Union of North America, AFL±
CIO (Laborers). The hearing was held on December 14
before Hearing Officer Thomas E. Quigley. Thereafter,
all parties filed briefs in support of their positions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings andfinds them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer is a joint venture of two separateConnecticut corporations, J. Deluca Construction Com-
pany, Inc. and Lombardo Brothers Mason Contractors,
Inc. Both are employers engaged in the construction
industry. In the last 12 months each received gross
revenues in excess of $1 million, and each purchased
and received at Connecticut jobsites goods and mate-
rials valued in excess of $50,000 directly from points
located outside the State of Connecticut. We find that
the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.The parties stipulated, and we find, that OperatingEngineers and Laborers are labor organizations within
the meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeJoseph Deluca and Sebastian Lombardo are mem-bers of the Mason Contractors Association of America
(MCA), and in August each executed an ``Acceptance
of Agreements'' on behalf of his respective companyto be bound by the collective-bargaining agreement be-tween MCA and the Laborers' International Union.
The agreement is binding on the Employer through the
assignments of bargaining rights by Deluca and
Lombardo.2As MCA members, Deluca and Lombardowere also parties to the collective-bargaining agree-
ment between MCA and the Operating Engineers that
expired March 31. During negotiations for a successor
contract, it was agreed that the terms of the expired
agreement would continue in force until the parties
reached a new agreement or impasse. On October 26,
MCA declared impasse and announced its intent to im-
plement its final contract offer on November 1. Deluca
and Lombardo are also members of the Association ofGeneral Contractors of Connecticut, Inc. (AGC), and
are bound by the collective-bargaining agreement be-
tween the AGC and the Connecticut Laborers' District
Council which is effective from April 1 through March
1996. In addition, Fusco Corp., the general contractor
on the project in issue, is signatory to the 1993±1996
AGC-Operating Engineers collective-bargaining agree-
ment.The MCA-Laborers collective-bargaining agreementincludes within its Work Jurisdiction provision, a claim
for:that work which has been historically or tradition-ally or contractually assigned to and performed by
members of the Laborers' International Union
... including, but not limited to, the tending of

masons, unloading, mixing and all handling of all
material [and] conveyance of such materials by
any mode or method ....Appendix A of the Coverage and Description of La-borers Work of the AGC-Laborers' District Council
collective-bargaining agreement provides that the
agreement shall cover:the supplying and conveying of ... materials
... whether by bucket, hod, wheelbarrow, buggy

or other motorized unit used for such purpose, in-
cluding fork lifts when used at levels not in ex-
cess of nine feet.3All parties agree that the expired collective-bargaining
agreement between the MCA and the Operating Engi-
neers included the operation of forklifts without re-
striction, as does the current AGC-Operating Engineers
agreement.On July 1, Fusco awarded the Employer the sub-contract for the performance of masonry work on the
construction of a nine-story building known as Ninth
Square in New Haven, Connecticut. The masonry work 590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4There are four phases of construction on the project, accordingto the Employer.5The 1954 agreement provides in pertinent part:With regard to fork lifts and other similar type of equipment,the operation of same will be by members of the Internationalinvolved the use of forklifts. During work on the firstphase of the project, from late July or early August to
early October, the Employer used both operating engi-
neers and laborers to perform the disputed work. In
mid-October, during the second phase of the construc-
tion, the Employer assigned laborers to operate the one
forklift then on the job. In late October, Deluca testi-
fied, he was telephoned by Fusco Superintendent Tom
Butler, who complained that a laborer had operated the
forklift in an unsafe manner. Deluca testified that he
was then told by Fusco's project manager, Pat Centore,
to use an operating engineer to perform the forklift
work or risk a job shutdown.Thereafter, on November 3, the Employer receivedinformation from Laborers Business Agent Tony
``Butch'' Inorio that the Operating Engineers was pre-
paring picket signs in anticipation of a job action at
noon that day unless its members were assigned to op-
erate the forklift. On the same morning, Deluca and
Lombardo met with Operating Engineers Business
Agent Ben Cozzi about the forklift work. Cozzi denied
threatening the Employer in any manner, but did de-
mand that the Employer sign a project agreement with
the Operating Engineers. During this meeting the Em-
ployer received a letter by fax from Fusco's Centore,
which stated in part that the failure to assign the fork-
lift work to an operating engineer would result in ``ir-
reparable delays to the completion of [the] project''
and advised that the Employer would be held ``respon-
sible for any damages due to this delay.'' After receipt
of Centore's letter, the Employer assigned the forklift
to operating engineers, who continue to perform the
work. That afternoon, the Employer received a letter
by fax from the Laborers, stating that forklift operation
was within the jurisdiction of that labor organization.B. Work in DisputeThe work in dispute is the operation of forklifts inconnection with the Employer's masonry work at the
Ninth Square project.C. Contentions of the PartiesThe Employer contends that on November 3 the Op-erating Engineers threatened to picket the Ninth Square
project with an object of forcing it to assign the dis-
puted forklift work to members of the Operating Engi-
neers. It contends that under the threat of the job ac-
tion and intervention by the general contractor, it as-
signed the operation of the forklift to an operating en-
gineer. The Laborers contends that the work in dispute
was legitimately assigned, prior to the Operating Engi-
neers' threat of a job action, to employees whom the
Laborers represented and that it should be returned to
those employees. Laborers further contends that the
Operating Engineers threatened the Employer with a
job action to gain the forklift work after the OperatingEngineers' collective-bargaining agreement lapsed as a``representational sword against a construction con-
tractor with whom it does not have a collective bar-
gaining relationship.''Operating Engineers contends that two of its mem-bers operated forklifts during the first phase of the
project and that when they were ``laid off'' the Em-
ployer gave assurances that it would recall an oper-
ating engineer when phase 2 of the construction com-
menced.4It contends that Laborers RepresentativeInorio conceded that the disputed work came within
the Operating Engineers' jurisdiction and directed the
laborer operating the forklift during phase 2 of the
project to cease doing so. Operating Engineers further
contends that Fusco legitimately demanded that the
Employer remove the laborers from the forklift and
award the work to operating engineers based on its
subcontracting agreement with the Employer and
Fusco's preference and past practice, as well as indus-
try and area practice in Connecticut. More specifically,
Operating Engineers argues that Fusco is a party to a
current collective-bargaining agreement with Operating
Engineers that covers the operation of forklifts without
restriction and to the AGC-Laborers agreement that
limits the Laborers' operation of forklifts to 9 feet. In
this connection, Operating Engineers argues that
Fusco's collective-bargaining agreements are deter-
minative of the instant dispute because the
Labor/Insurance provision of the subcontracting agree-
ment between Fusco and the Employer provides that:(a) All labor employed on this project must beunion labor in strict accordance with union rules
and regulations including any area practice with
respect to jurisdiction or agreements binding the
general contractor;(b) Should a jurisdictional dispute involve oneor more of the trades, subcontractor will avoid a
work-stoppage in any form by withdrawing its
workmen and resume as directed by general con-
tractor without delay.Additionally, Operating Engineers contends that thefailure of the MCA-Laborers agreement to specifically
mention forklift work, combined with the restrictions
on forklifts contained in the AGC-Laborers agreement,
and the unrestricted mention of such work in the Oper-
ating Engineers agreement to which Fusco is a party,
dictate that the disputed work be assigned to its mem-
bers. Finally, Operating Engineers contends that a
memorandum of understanding dated February 3,
1954, between it and the Laborers establishes that the
latter ceded forklift operation to Operating Engineers.5 591OPERATING ENGINEERS LOCAL 478 (DELUCA/LOMBARDO)Union of Operating Engineers; a member or members of theInternational Hod Carriers', Building and Common Laborers'
Union of America will work in connection with said equipment
for the purpose of seeing to it that the load is properly on the
lift and to do any necessary tending in the event that part of the
load spills, etc., in which event the Laborer-Tender will reset the
material and will also give the necessary signals to the Engineer
when the equipment is at the proper level or position; where
necessary a Laborer will be on the scaffold in order to assist in
the unloading of the fork lift or loader, in order that the material
may be at the proper location for the use of the mechanic that
shall install it.6No party in this proceeding disputes that reasonable cause existsthat a violation of Sec. 8(b)(4)(D) has occurred.7MCA does not require a member that is engaged in a joint ven-ture with another member to join in the name of the joint venturein order to obtain the benefits and rights of membership for the joint
venture. Nor apparently, does it require a collaborative assignment
of bargaining rights by the joint venture.On the basis of the foregoing, Operating Engineers ar-gues that its insistence on performing the forklift oper-
ations was at all times a lawful attempt to preserve its
members' work.D. Applicability of the StatuteBefore the National Labor Relations Board may pro-ceed with a determination of the dispute pursuant to
Section 10(k), it must be satisfied that reasonable
cause exists to believe that Section 8(b)(4)(D) has been
violated and that the parties have not agreed on a
method for the voluntary settlement of their dispute.The record establishes that in October, the Employerassigned the operation of forklift work to Laborers. On
November 3, under the threat of picketing by the Op-
erating Engineers that would result in a job shutdown
and the threat of being held economically liable there-
for by Fusco, and in the face of the Laborers' com-
peting claim for the forklift operation work, the Em-
ployer assigned the work to an employee represented
by the Operating Engineers.Accordingly, we find reasonable cause to believethat a violation of Section 8(b)(4)(D) has occurred6and that there exists no agreed-on method for vol-
untary adjustment of the dispute within the meaning of
the Act and no previously existing, conclusive, and
binding settlement governing the dispute.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.1. Certifications and collective-bargainingagreementsThe record does not reflect, and no party claims,that the Board has certified either of the labor organi-
zations as the representative of employees performing
the disputed work. Thus, Board certification does not
play a part in our award of the work.The Employer is party to the collective-bargainingagreement between MCA and the Laborers, by virtue
of Lombardo's and Deluca's execution of Acceptance
of Agreements forms on August 23 and 28 on behalf
of their respective companies.7That collective-bar-gaining agreement reserves to Laborers the tending of
masons, unloading, mixing, and handling of all mate-
rials, and the conveyance of such materials by any
mode or method. Deluca and Lombardo are also par-
ties to a collective-bargaining agreement between the
AGC and the Laborers, effective from April 1 through
March 31, 1996, covering the operation of forklifts
under 9 feet. The collective-bargaining agreement be-
tween MCA and the Operating Engineers, covering the
operation of forklifts, expired on November 1, when
negotiations for a successor agreement reached im-
passe; therefore, the Employer does not have a collec-
tive-bargaining agreement with the Operating Engi-
neers. Where there are two collective-bargaining agree-
ments which arguably cover the work in dispute, but
one has expired, the Board traditionally finds that this
factor favors an award of the work to employees rep-
resented by the Union with the currently effective
agreement. Stage Employees IATSE Local 41 (Grey-hound Exhibitgroup), 270 NLRB 369, 370 (1984).The Board has indicated that it will focus on wheth-er the employer that controls the assignment of the dis-
puted work has a collective-bargaining agreement with
the union that seeks to change the assignment of the
work. Plumbers District Council 16 (L&M Plumb-
ing), 301 NLRB 1203, 1205 (1991). Operating Engi-neers contends, however, that its collective-bargaining
agreement with Fusco governs the assignment of the
disputed work because the subcontracting agreement
between Fusco and the Employer requires the subcon-
tractor to withdraw its workmen and resume as di-
rected by the general contractor to avoid a work stop-
page. We reject this contention. The Employer and
Fusco are at odds about the meaning of these provi-
sions of their subcontracting agreement. That same
subcontracting agreement also expressly requires the
Employer to furnish and be responsible for the protec-
tion of all supervision and labor necessary to complete 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Chairman Stephens has previously expressed the view that it isinappropriate to focus on a subcontractor as the locus of competing
claims when one of those alleged claims takes the form merely of
a union's pursuit of a grievance against a general contractor for vio-
lating a lawful union signatory subcontracting clause and that union
exerts no pressure directly against the subcontractor. Laborers Local731 (Slattery Associates), 298 NLRB 787, 790±792 (1990). Henotes, however, that this case does not present that issue because no
one asserts a lack of competing claims and both labor organizations
aimed threats at the Employer.the masonry work on the project. In this connection,we note that the Employer put laborers and operating
engineers on its forklifts during the first phase of con-
struction, without objection from Fusco. Further, the
subcontract provisions on which the Operating Engi-
neers rely are reasonably interpreted as requiring the
subcontractor to abide by the general contractor's work
assignment only when, as here, a work stoppage
looms. The Board has consistently held that assign-
ments made under threat of a job action by a labor or-
ganization seeking the work will not be considered in
determining a jurisdictional dispute. Thus, the subcon-
tracting agreement and Fusco's collective-bargaining
agreement with Operating Engineers are inconclusive
at best and do not provide a basis for departing from
the Board's traditional focus on the subcontractor.8SeeOperating Engineers Local 139 (McWad, Inc.), 262NLRB 1300 (1982). Accordingly, we find that the fac-
tor of collective-bargaining agreements favors an as-signment of the disputed work to employees rep-
resented by the Laborers.2. Employer's preference and past practiceThe Employer used both laborers and operating en-gineers to perform the forklift work during phase 1 of
the Ninth Square project. Thereafter, it assigned the
work to laborers. Deluca testified on behalf of the Em-
ployer that its preference is to use laborers to perform
the forklift work.The Employer has performed one other constructionproject as a joint venture. From May to September, the
period it worked on that project, the Employer used la-
borers to perform forklift work for approximately 4
weeks and operating engineers the remainder of the
time. As a separate company, Deluca's practice is a
mixed one, and it has employed laborers to perform
forklift work similar to that in issue in the instant case
on some projects and operating engineers on other
projects. As a separate company, Lombardo's practice
has been to assign forklift operation to operating engi-
neers.On the basis of the foregoing, we find that althoughthe Employer's past practice does not favor an award
to employees represented by either labor organization,
its preference supports an award to employees rep-
resented by the Laborers.3. Area custom and practiceSeveral witnesses testified on behalf of the Oper-ating Engineers that area custom and practice was to
assign forklift work to employees represented by that
Union, and several witnesses testified on behalf of the
Laborers that area practice was to assign such work to
employees represented by that Union. A business rep-
resentative from another Laborers local union not party
to the instant dispute, however, testified that in Con-
necticut operating engineers perform forklift operation.
In view of the varying testimony, however, this factor
equally supports the competing claims for the work
and consequently favors neither group of employees.4. Efficiency and economy of operationsLombardo testified generally that operating engi-neers assigned to perform forklift work do so for a
short time in a given day and then are idle. Operating
engineer Gerard Pedneault testified, however, that he
was busy operating or maintaining the forklift for most
of his 8-hour shift when he was assigned the disputed
work during phase 1 and phase 2 of the Ninth Square
project. There was similarly conflicting testimony that
operating engineers have been prohibited by their col-
lective-bargaining agreement from helping laborers
during downtime and that operating engineers do, in
fact, work with laborers during lulls in order to remain
productive. Laborers asserts that its employees are
more efficient at tending masonry workers using the
forklift because they customarily work along side ma-
sons and readily anticipate the masons' needs and flow
of material better than operating engineers, who do not
customarily work with masonry workers. In view of
the conflicting testimony, we find that this factor does
not favor an award to one group of employees over the
other.5. Relative skills and trainingThe record establishes that no special certificationsare required of employees who operate the forklift, and
that it is relatively uncomplicated work. In addition, al-
though each Union established that it provides forklift
training, there is no evidence that the employees who
actually operated the forklift at Ninth Square under-went such training. Consequently, this factor is neutral.6. Interunion agreementsThe parties do not contend, and the record does notestablish, the existence of a voluntary dispute resolu-
tion mechanism to which all of the parties are bound.
Further, although the Operating Engineers contends
that the Laborers relinquished the disputed work in the
International Unions' 1954 memorandum of under-
standing, there is no evidence regarding the applica-
bility of the memorandum of understanding to the Em-
ployer or the Connecticut District Council. Signifi- 593OPERATING ENGINEERS LOCAL 478 (DELUCA/LOMBARDO)cantly, subsequent collective-bargaining agreements ofthe Laborers, such as those introduced in this pro-
ceedingÐand particularly the MCA agreement with
Laborers InternationalÐinclude such work in their ju-
risdictional provisions. Thus, we reject the contention
that the 40-year-old memorandum of understanding
governs the assignment of the disputed work. See Op-erating Engineers Local 150 (All American Decorating
Service), 296 NLRB 933, 937 (1989). See also Asbes-tos Workers Local 12 (National Surface Cleaning), 307NLRB 209, 211 (1992).ConclusionsAfter considering the evidence bearing on all the rel-ative factors, we conclude that laborers are entitled to
perform the work in dispute. We reach this conclusion
on the basis of the applicable and effective collective-
bargaining agreements and employer preference. In
making this determination, we are awarding the work
to employees represented by the Laborers' DistrictCouncil, not to that Union or its members. The deter-
mination is limited to the controversy that gave rise to
this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees represented by Connecticut Laborers'District Council a/w Laborers' International Union of
North America, AFL±CIO are entitled to perform the
operation of forklifts being used in connection with
masonry construction work at the Deluca/Lombardo
jobsite at Ninth Square, New Haven, Connecticut.2. Operating Engineers Local 478, InternationalUnion of Operating Engineers, AFL±CIO is not enti-
tled by means proscribed by Section 8(b)(4)(D) of the
Act to force Deluca/Lombardo, a Joint Venture, to as-
sign the disputed work to employees represented by it.3. Within 10 days from this date, InternationalUnion of Operating Engineers, Local 478 shall notify
the Regional Director for Region 34 in writing whether
it will refrain from forcing or requiring
Deluca/Lombardo, a Joint Venture, by means pro-
scribed in Section 8(b)(4)(D), to assign the disputed
work in a manner inconsistent with this determination.